         Case 1:19-cv-01626-RBW Document 23 Filed 10/03/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
JASON LEOPOLD and                       )
BUZZFEED, INC.,                         )
                                       )
                  Plaintiffs,          )
                                       )
      v.                               )     Civil Action No. 19-1278 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE, et al.,                        )
                                        )
                  Defendants.          )
_______________________________________)
                                       )
CABLE NEWS NETWORK,                     )
                                       )
                  Plaintiff,           )
                                        )
      v.                               )     Civil Action No. 19-1626 (RBW)
                                        )
FEDERAL BUREAU OF INVESTIGATION, )
                                       )
                  Defendant.           )
_______________________________________)

                                            ORDER

       In accordance with the Court’s oral rulings issued at the status conference held on

October 1, 2019, it is hereby

       ORDERED that the Defendant’s Renewed Motion for Consolidation, Civ. Action No.

19-1278, ECF No. 27, is GRANTED. It is further

       ORDERED that, to the extent that the plaintiffs in the above-captioned matters are

seeking the release of FD-302 forms created by the Federal Bureau of Investigation (the “FBI”)

in relation to Special Counsel Mueller’s investigation into Russian interference in the 2016
          Case 1:19-cv-01626-RBW Document 23 Filed 10/03/19 Page 2 of 3



United States presidential election, Civil Action No. 19-1278 is CONSOLIDATED with Civil

Action No. 19-1626. It is further

        ORDERED that the parties shall make all future filings only in Civil Action No. 19-

1278, and the Clerk of the Court shall refuse to accept any filings in Civil Action No. 19-1626.

It is further

        ORDERED that, until otherwise ordered by the Court, the United States Department of

Justice (the “Department”) shall, every month, process at least five hundred (500) pages of

records responsive to the plaintiffs’ request for FBI FD-302 forms (unless fewer than five

hundred (500) pages remain, in which case the remaining balance shall be processed) and

produce to the plaintiffs, on the 1st day of every month (or on the next business day if the 1st is a

not a business day), the non-exempt portions of all responsive records. The Department shall

process the records discovered by its searches by reviewing each record for responsiveness and

redacting or withholding information subject to an applicable exemption under the Freedom of

Information Act (“FOIA”). It is further

        ORDERED that, on or before November 1, 2019, the Department shall make its first

production to the plaintiffs of non-exempt portions of records responsive to the plaintiffs’ request

for FBI FD-302 forms. It is further

        ORDERED that the parties shall appear for a status conference on November 13, 2019,

at 9:30 a.m. The Department shall be prepared to indicate to the Court the following: (1) the

number of individuals in each of the several components of the Department processing

documents responsive to requests made pursuant to the FOIA; (2) the total number of cases

brought pursuant to the FOIA against the Department pending before other members of this

Court and other federal district courts that are also being processed by the components of the



                                                  2
         Case 1:19-cv-01626-RBW Document 23 Filed 10/03/19 Page 3 of 3



Department that are also processing the FOIA requests made by the plaintiffs in the above-

captioned matters; and (3) the steps, if any, taken by the Department to request additional

funding from Congress for the purpose of hiring additional personnel to assist in the processing

of documents responsive to FOIA requests.

       SO ORDERED this 3rd day of October, 2019.


                                                             REGGIE B. WALTON
                                                             United States District Judge




                                                3
